 



EXHIBIT 10.2
February 8, 2006
Mr. David Clifford
Re: Severance Proposal
Dear Dave:
I have reviewed your counter-proposal, dated February 13, 2006, to Cash Systems
severance proposal, dated, February 8, 2006. Based on that review I offer you
the following final proposal as the Company’s response:

  1.   You agree to resign from the company as CFO and Treasurer effective the
day prior to our conference call announcing our year end financials or other
date of our choosing. You will continue to be paid at your current salary until
the effective date of your resignation. You will be engaged as a consultant for
the remainder of 2006 at a fee of $75,000 to be paid in bi-weekly installments.
    2.   You will be permitted to exercise your options through March 2007, as a
result of your continued association with the Company. Also, you will continue
to receive insurance coverage through December 31, 2006.     3.   You will
cooperate in turning over all information, works in progress, and any other
Company assets in your possession. You will assist the company in an orderly
transition of your role and responsibilities to persons designated by me. You
will honor the confidentiality clause in your current employment agreement and
agree to its inclusion in a new severance/consulting agreement.     4.   You
will agree to non-compete, non-disparagement agreements and a release of all
claims. The Company agrees to permit your engaging in full time employment with
a non-competing enterprise, while engaged as a consultant to the Company.

 



--------------------------------------------------------------------------------



 



  5.   The Company will recognize your personal reasons (difficulty of
commuting, toll on family, family health issues, etc.) as the expressed reasons
for your departure from the Company. In the interim, we will indicate that you
are on a leave of absence for personal/family reasons.     6.   The Company will
pay for direct expenses incurred for any future work on behalf of the Company
with prior authorization from the CEO.     7.   All of your personal files and
effects will be returned to you at your home address.     8.   You will be
reimbursed in full for the final two expense reports and for your travel to
Chicago, Michigan and Wisconsin investor trips for the week of January 30, 2006,
through February 3, 2006, by February 28, 2006.     9.   The Company will
respond to inquiries regarding your employment with Cash Systems with a letter
in the form of the attached Exhibit A.

Again, I express my disappointment that the situation calls for making these
changes. I am hopeful we will be able to reach an accord based on this final
proposal. Due to the time sensitive nature of our need to address this issue, I
look forward to receiving your response to this proposal before the close of
business on Friday, February 17th. If we are in agreement, please sign below and
fax this letter to me at (702) 987-7180.

          Sincerely,
      /s/ MICHAEL RUMBOLZ                2-15-06     Michael Rumbolz      CEO   
 

                Accepted and Agreed:     /s/ DAVID S. CLIFFORD         David
Clifford 
2-16-06            

 